                     UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW HAMPSHIRE


Bryant Tremblay

     v.
                                            Case No. 18-cv-381-JL
US Social Security Administration,
Acting Commissioner




                                 ORDER


     After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated January 15, 2019.


                                     ____________________________
                                     Joseph N. Laplante
                                     United States District Judge

Date: February 5, 2019



cc: D. Lance Tillinghast, Esq.
    Hugh Dun Rappaport, Esq.
